DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed March 18, 2022, with respect to the drawing objections, have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see page 6, filed March 18, 2022, with respect to the specification objections, have been fully considered and are persuasive.  The specification objections have been withdrawn. 
Applicant’s arguments, see pages 6-10, filed March 18, 2022, with respect to the 35 U.S.C. 103 rejections, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4, and 10 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, Jung et al. (US 20040066366 A1), in view of Hughes (US 20090226050 A1), further in view of Newson (WO 2017109418 A1), further in view of Shengjue (CN 108078133 A), and further in view of Shulte (US 20110214787 A1), are regarded as the most relevant combination of prior art. The combination of these references does not teach the present combination of features in addition to the fingerprint lock being located adjacent the terminus point of the openable end, or the lock occupying a substantial majority of the dimension of the other of the minor sides. 
	Claim 1 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 2 and 4 are allowable by virtue of dependency on claim 1.

Regarding Claim 10, 
	Jung et al. (US 20040066366 A1), in view of Hughes (US 20090226050 A1), further in view of Newson (WO 2017109418 A1), further in view of Shengjue (CN 108078133 A), and further in view of Shulte (US 20110214787 A1), are regarded as the most relevant combination of prior art. The combination of these references does not teach the present combination of features in addition to the fingerprint lock being located adjacent the terminus point of the openable end, or the lock occupying a substantial majority of the dimension of the other of the minor sides.
	Claim 10 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.












If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733